Citation Nr: 9911436	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches and loss of smell and taste.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for a pancreas 
disability.

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for a bilateral hip 
disorder.

7.  Entitlement to service connection for pyorrhea.  

8.  Entitlement to service connection for memory loss.

9.  Entitlement to service connection for disabilities of the 
knees, feet and neck.  

10.  Entitlement to service connection for bilateral arm and 
shoulder disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1997 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
head problems, eye problems, gastroenteritis, pancreas 
problems, hypertension, a right knee disorder, a bilateral 
hip disorder, pyorrhea, memory loss, and pain in the arms, 
shoulders, left knee, neck, and feet.  

In his May 1996 claim, a February 1997 statement, and his 
December 1997 substantive appeal, the veteran sought service 
connection for chest pain, depression, and disorders of the 
kidneys, legs, back, and blood (consisting of the blood not 
getting to the bones which is allegedly not caused by sickle 
cell trait).  Additionally, in the substantive appeal it 
appears that the veteran might be seeking service connection 
for sickle cell trait and/or sickle cell crisis.  By letter 
dated in June 1996, the RO informed the veteran that service 
connection for a back disorder and sickle cell trait had 
previously been denied and that he must submit new and 
material evidence to reopen those claims.  The Board notes 
that service connection for a kidney disorder has also been 
finally denied by the RO and new and material evidence must 
be received to reopen that claim.  The issues of entitlement 
to service connection for chest pain, depression, bilateral 
leg disorders, and a blood disorder other than sickle cell 
disease and the issues of whether new and material evidence 
has been received to reopen the claims for service connection 
for a kidney disorder, a back disorder, and sickle cell 
trait, are referred to the RO for adjudication.  

The issues of entitlement to service connection for residuals 
of a head injury, a pancreas disability, hypertension, and 
disabilities of the neck, knees, hips, feet, arms, and 
shoulders are addressed in the remand portion of this 
decision.  

To the extent that the veteran nay be claiming entitlement to 
VA outpatient dental treatment based on pyorrhea, that matter 
is referred to the RO for clarification and initial 
consideration. 

FINDINGS OF FACT

1.  The veteran currently has refractive error in both eyes 
with complaints of diplopia, both of which are correctable.  
There is no competent evidence of any current disability due 
to a disease or injury of the eyes related to service.

2.  There is no current competent evidence of pyorrhea.

3.  There is no competent medical evidence that the veteran 
currently has gastroenteritis and there is no competent 
evidence which relates any current gastroenteritis, if 
present, to service.  

4.  There is no competent medical evidence that the veteran 
currently has a disability manifested by memory loss and that 
any current disorder manifested by memory loss, if present, 
is related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The claims for service connection for refractive error of 
the eyes and pyorrhea are denied for lack of entitlement 
under the law upon which relief may be granted.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.303(c), 4.9, 4.149 (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

2.  The claim for service connection for diplopia is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claims for service connection for gastroenteritis and 
memory loss are not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that at the May and August 
1968 enlistment examinations, the examiner noted that the 
veteran's mouth and abdomen were normal and that neurologic 
and psychiatric examination was normal.  General examination 
of the eyes, pupils, and ocular motility was noted to be 
normal, as was ophthalmoscopic examination.  The veteran's 
uncorrected distant vision was 20/20 on the right and 20/25 
on the left, and bilateral near vision was J-2.  The examiner 
noted that the veteran had defective vision, and his physical 
profile was 2R for the eyes.  The veteran reported that he 
had never had eye trouble or worn glasses and he reported no 
symptoms or diseases.  It is noted that a copy of the May and 
August 1968 examination report shows that the veteran was re-
examined later in August 1968 at a different facility; this 
report differs from the original report in that it states 
that the left eye vision was 20/20 and that near vision was 
J-1, bilaterally.  An August 1968 initial dental record dated 
two days after entry into active service shows that the 
veteran had moderate gingivitis and heavy calculus, and that 
right tooth #1 and left teeth #24 and #17 were missing or had 
been extracted.  

On two occasions in October 1968, the veteran complained of 
lower abdominal pain and the diagnoses were rule out 
genitourinary tract infection and rule out sickle cell 
disease.  In November 1968, the veteran again sought 
treatment for abdominal pain and the impression was viral 
gastroenteritis.  On two additional occasions in November 
1968 he sought treatment for diarrhea, nausea, vomiting, and 
loose bowel movements, with mild epigastric pain noted.  One 
treatment provider gave no diagnosis and the other gave an 
impression of gastroenteritis.  In early December 1968, the 
veteran was diagnosed with probable cystitis.  Also in 
December 1968, he continued to complain of left flank pain 
and a treatment provider noted that he had had epigastric and 
lower abdominal pain for one month, that he had vomited for 
one day, and that he had had diarrhea.  There was no 
diagnosis.  Later in December 1968, he sought treatment for 
complaints including diarrhea and nausea; the impression was 
gastritis.  A January 1969 treatment record shows that he had 
flu symptoms and questionable gastroenteritis.  Also in 
January 1969, he complained of abdominal cramps and diarrhea 
and reported that he had had the same problem off and on for 
two to three years.  On January 21, 1969, he complained of 
nausea, vomiting, and diarrhea for one day.  The treatment 
provider noted "persistent gastroenteritis."  Two other 
January 1969 treatment providers noted that the veteran had 
recurrent diarrhea and a two week history of symptoms, 
including diarrhea and abdominal cramping, following a visit 
to Mexico.  

In February 1969, the veteran complained that his eyes 
watered and that he had mid-frontal pain, primarily with 
reading.  Opthalmoscopy was normal, visual acuity was tested, 
and it was noted "order of pos pink tint #2 (photophobia)."  
Also in February 1969 it was noted that the veteran had had 
numerous outpatient clinic visits and two hospitalizations 
and that no disease had been found.  In February 1969, the 
veteran complained of symptoms which included stomach cramps, 
and the impression was upper respiratory infection and 
anxiety.  In April 1969 he complained of a sensation like 
shade or darkness over the eyes; there was no relevant 
impression.  In April 1969, he also sought treatment 
complaining of pain in the abdomen, left flank pain that 
radiated to the groin, and nausea.  The impressions included 
rule out left ureteral stone.  He was hospitalized and the 
diagnosis was hematuria.  In May 1969, he again had left 
flank tenderness.  In June 1969, it was noted that he had 
sickle cell trait, flank pain with hematuria, left mid and 
upper abdomen pain, and fatigue.  A treatment provider did 
not think that any symptoms other than hematuria were related 
to the sickle cell trait.  

In June1969 the veteran reported that he had been hit on the 
head the day before.  Physical examination was 
"unremarkable," and there were no relevant complaints, 
findings, or diagnoses.  In July 1969, the veteran was 
hospitalized and the diagnosis was enteritis which was 
determined to have been incurred in the line of duty. 
Neurologic examination September 1969 was essentially 
negative.  In October 1969, the veteran had difficulty with 
his vision; it was noted that he had previously been examined 
and glasses prescribed but that the prescription was never 
filled.  He was referred for optometric consultation.  In 
October 1969, he complained of pain in his side and bladder; 
there was no diagnosis.

At the November 1969 service discharge examination, the 
veteran reported that he had never had severe tooth or gum 
trouble, that he had never bled excessively after injury or 
tooth extraction, and that he did not have a history of head 
injury, periods of unconsciousness, frequent indigestion, or 
loss of memory or amnesia.  The veteran did report that he 
had had eye trouble, that he wore glasses, that he had had 
stomach or intestinal trouble, and that he had had recent 
loss of weight.  The examiner noted that the veteran 
reportedly had occasional stomach pain when he ate military 
food.  Evaluation of the eyes, pupils, ocular motility, 
mouth, head, and abdomen, and psychiatric and ophthalmoscopic 
examination were normal.  Uncorrected distant vision was 
20/30 on the right and 20/40 on the left, each corrected by 
glasses to 20/25.  Near vision was J-5, corrected by glasses 
to J-4, bilaterally.  The physical profile for eyes was 
"1."  It was noted that right teeth #1 and #3 were missing.  
The examiner reported that the veteran had multiple symptoms 
many of which were probably not significant.  The summary of 
defects and diagnoses included no relevant findings or 
diagnoses. 

A May 1970 VA outpatient treatment record shows that there 
was no flank pain and that physical examination was 
"essentially unremarkable."

At an August 1970 VA examination, the examiner noted that 
examination of the eyes revealed no abnormalities and that 
the abdomen was soft with no masses, fluid, or organomegaly.  
There was no relevant diagnosis.  

The veteran was hospitalized for unrelated disorders at a VA 
facility from January to March 1971.  The veteran's 
complaints included stomach and abdominal problems which were 
found to be related to his sickle cell trait.  A February 
1971 record shows that the veteran reported that his vision 
"hasn't been the same" and the treatment provider noted 
"not diplopia."  An undated record shows that he complained 
his eyes were sensitive to bright lights and that he had 
occasional low grade chest pains.  The treatment provider 
stated that the gastrointestinal system was negative.  It was 
noted that an upper gastrointestinal series did not show any 
abnormalities except a small diverticulum at the esophageal-
gastric junction.  A March 1971 VA hospital record shows that 
a gastrointestinal series was negative.  

At the February 1972 VA examination, examination of the 
veteran's eyes showed that the pupils were equal and 
reactive.  There was tenderness in the epigastrium and right 
upper quadrant with no organomegaly; the examiner noted "has 
episodes of abdominal pain - sickle cell crisis!?!"  It was 
reported that the veteran's complaints of hematuria with 
discomfort and left side pain were attributed to bleeding of 
the left kidney secondary to sickle cell disease.  There was 
no relevant diagnosis.  

At a June 1978 VA examination, the veteran's eyes had no 
pallor or jaundice, and there was no abdominal tenderness, 
hepatomegaly, or splenomegaly.  There was no relevant 
diagnosis.  

Treatment records from the Greater Southeast Community 
Hospital dated from March 1978 to May 1984 show that in March 
1978 the veteran was treated for unrelated disorders.  It was 
noted that examination of the eyes was "not significant" 
and that the abdomen was soft.  There was no relevant 
impression.  In June 1978 it was noted that examination of 
the gastrointestinal system and abdominal area was 
essentially negative.  There was no relevant diagnosis.  In 
October 1978, three weeks after a right inguinal biopsy, the 
veteran's complaints included lower abdominal cramps and 
diarrhea with an "achy" right flank.  The diagnosis was 
possible phlebitis.  In January 1979 he sought treatment for 
numerous complaints including lower abdominal pain and 
vomiting clear liquid.  Examination showed that the abdomen 
was soft, with tenderness in the lower part, normoactive 
bowel sounds, and no masses or organomegaly.  The diagnoses 
included cystitis.  

In March 1981 the veteran sought treatment for a foreign body 
sensation in both eyes after a mirror broke showering him 
with glass.  His eyes were washed out.  Visual acuity was 
20/50 in the left eye, 20/40 in the right eye, and "20/30" 
both eyes.  The diagnosis was "foreign body sensation after 
glass mirror shattered."  In August 1982, he underwent KUB, 
IVP, and excretory urogram which revealed normal gas pattern, 
no masses, a large amount of fecal material within the 
pelvis, multiple phleboliths within the pelvis, and no 
masses.  In November 1983, the veteran sought treatment for 
numerous complaints, including blurred vision and nausea; the 
diagnosis was post concussion headache. 

Treatment records from Group Health Association, Inc., and 
George Washington University Medical Center, dated from 
November 1981 to January 1985, show that the veteran sought 
treatment for numerous complaints which included abdominal 
pain, left lower quadrant pain, right upper quadrant pain, 
flank pain, chest pain, diarrhea, nausea, vomiting, 
hematuria, acid reflux with burning in the esophagus, 
epigastric pain, indigestion, and pain in the kidney and 
bladder areas.  The diagnoses included viral syndrome, kidney 
stones, hematuria, sickle cell trait, rule out infectious 
process, cystitis, probable urinary tract infection, renal 
colic, ascending urinary tract infection, abdominal right 
upper quadrant pain, left renal hematuria, chest wall pain, 
and questionable renal contusion.  A September 1983 treatment 
provider reported that the veteran's symptoms were probably 
related to his sickle cell disease.  An October 1984 
abdominal sonogram was negative.  

In July 1983, when the veteran complained of decreased visual 
acuity and that his eyes felt tired, it was noted that he 
wore glasses.  In October 1983, he was hospitalized for 
treatment of a cerebral concussion after he fell down stairs 
and hit his head on a cement step.  The discharge diagnosis 
was cerebral concussion with a subtle right frontal 
contusion.  Later in October 1983 he sought treatment for 
symptoms which included photophobia and the pertinent 
diagnosis was post-traumatic syndrome.  In November 1983, he 
complained of occasional blurry vision in bright light and 
vertigo.  It was noted that fundi were negative and pupils 
were equal and reactive.  The assessment was post-concussion 
syndrome, possible virus, and rule out active infectious 
process.  A December 1983 treatment record shows that he had 
had a concussion one month earlier and that he reported 
several symptoms including loss of memory and confusion about 
dates.  The assessment was concussion.  Also in December 
1983, he complained of memory lapses since the fall and 
concussion.  Neurologic examination was.  A December 1983 
electroencephalogram was normal, with no seizure discharges 
or localizing signs. 

The veteran was hospitalized from January to February 1984 
for treatment of rhinorrhea and otorrhea.  It was noted that 
he had been treated for a concussion in October 1983 and that 
he now reported symptoms that included decreased visual 
acuity and short-term memory loss regarding names and 
numbers.  Uncorrected visual acuity was 20/100 in the right 
eye and 20/70 in the left eye; the pupils were equal, round, 
and reactive to light; extraocular movements were intact; and 
the fundi were benign.  A January 1984 electroencephalogram 
was normal.  In March 1984 he complained of short-term memory 
loss.  The assessment included status post concussion and 
questionable global amnesia episodes.  In December 1984, it 
was noted that examination of the head, eyes, ears, nose, and 
throat was negative and that neurological examination showed 
no deficits.  A December 1984 pre-op evaluation shows that 
his teeth were in poor repair.  In January 1985, he reported 
a six month history of blackout episodes, which included no 
memory of where he was or what he did.  A January 1985 
treatment provider noted that the fundi were negative and 
that complete neurologic examination was not remarkable 
except for a suggestion of mild left sided central facial 
weakness.  

At an April 1985 VA examination, the veteran complained of 
poor vision, stomach pains, and "difficulty in memory."  
The examiner noted that the veteran had good oral hygiene 
with no lesions.  Examination of the eyes revealed no pallor 
or jaundice and the fundi were within normal limits.  The 
veteran reported that he fell down stairs two years earlier, 
that he was rendered unconscious for three days, and that he 
was amnesic for the event.  He also reported some loss of 
recent memory.  The examiner noted that the veteran recalled 
two out of three objects after five minutes.  There was no 
relevant diagnosis.  

VA outpatient treatment records dated from April 1995 to June 
1996 show that the veteran was treated for gastroesophageal 
reflux disease.  The veteran underwent surgery of the 
pancreas (pancreatectomy for benign cystadenoma) in March 
1996 and he subsequently complained of left upper quadrant 
pain, left flank pain, left chest pain, severe midsternal 
pain with swallowing, and upper abdominal pain, all of which 
were primarily associated with pancreatic pseudocysts, post-
operative symptoms, or gastroesophageal reflux disease.  A 
May 1996 treatment record shows that the veteran had no 
abdominal pain, that his abdomen was soft and nontender, and 
that his weight was stable.  February 1996, and March and 
April 1996 computerized tomography (CT) scans of the abdomen 
revealed residuals of the partial pancreatectomy; focal fluid 
collection compatible with a pseudocyst and, less likely, 
representative of a seroma or a lymphocele; findings 
compatible with a reactive inflammatory lymph node; and a 
normal appearing bowel.  It was noted that the focal 
collection was probably the etiology of the veteran's left 
upper quadrant pain.  April and May 1996 X-rays of the 
abdomen showed no definite evidence of abnormality and a non-
obstructive bowel gas pattern.  

In April 1996 the veteran was hospitalized with complaints of 
left upper quadrant pain, indigestion, bloating sensation, 
and swelling in his left upper abdomen, since the March 1996 
pancreatic surgery.  The discharge diagnosis was pancreatic 
cystadenoma. 

At the June 1996 VA general medical examination, it was noted 
that the veteran had a history of abdominal pain, mostly 
epigastric and mid-sternal which was consistent with 
gastroesophageal reflux disease and that he had symptoms of 
gastroesophageal reflux disease which were felt to be the 
most likely cause of his abdominal symptoms at the time of 
the examination.  It was noted that he had had chronic 
intermittent diarrhea for two years which increased with milk 
and cheese products; that complete work-up was all negative; 
that he had no history of weight loss; and that he had 
complaints of left upper quadrant pain with indigestion, 
bloating, and swelling in his left upper abdomen.  The 
examiner reported that there was no bloating and that 
"lymphatic and heme, head, face, and neck normal."  His 
abdomen was not tender to palpation, there were no palpable 
organs or masses, and he was noted to be extremely thin for 
his given height.  The diagnoses included that chest pain was 
gastroesophageal reflux disease, currently under active 
therapy, and status-post removal of cystadenoma of the 
pancreas with a distal pancreatectomy in 1996, from which the 
veteran had not completely recovered.  

A May 1996 upper gastrointestinal series with small bowel 
follow through showed status post pancreatic surgery; and 
mild irregularity with mild extrinsic compression on the 
greater curvature of the stomach, likely secondary to 
postoperative change, and was otherwise normal.  Two May 1996 
reports of CT scans of the abdomen include no relevant 
findings.  

At a July 1996 VA eye examination, the veteran reported that 
he had had decreased vision with occasional double vision and 
decreased memory since he incurred a concussion in 1987, 
after falling down a flight of stairs, which rendered him 
unconscious for approximately three to four days.  
Examination revealed that uncorrected right eye near vision 
was 20/400 and distant vision was 20/90; corrected right eye 
near vision was J1 with an add of +2.50, corrected distant 
vision was 20/20-1 with a positive 1.75 sphere.  Pinhole for 
both eyes was 20/50-2.  Uncorrected left eye near vision was 
J16 or 20/200 and distant vision was 20/200.  Corrected near 
vision in the left eye for was J1 with an add of 2.50 and 
corrected distant vision was 20/20-1 with a sphere of 
positive 1.25.  The examiner reported that diplopia was not 
occurring after the veteran's vision was corrected.  Visual 
fields were intact by gross examination, pupils were equally 
round and reactive to light, pupils were approximately three 
and two with no afferent pupillary defect, and movements were 
intact with full motion.  Slit lamp examination showed the 
lids were within normal limits, conjunctivae and corneas were 
clear, irises were round and reactive, there was no "NVI," 
the anterior chambers were deep and quiet, and ocular 
pressure was 11 bilaterally.  Funduscopic examination was 
done both using the indirect with a 20 diopter lens and with 
a 90 diopter lens and no gross abnormalities were seen.  Cup 
to disk ratio was 0.2, bilaterally.  The assessment was 
refractive error and veteran's complaint of diplopia was 
correctable and visual acuity with correction was 20/20, each 
eye, otherwise, normal eye examination.  

At the September 1998 hearing before a member of the Board 
held in Washington, D.C., the veteran testified that he had 
memory loss and decreased vision in service, related to a 
head injury incurred during basic training.  Hearing 
Transcript (Tr.) at 11.  He reported that eyeglasses helped 
and took some strain off of his eyes.  Tr. at 12.  He 
indicated that he still had double vision.  Tr. at 43.  The 
veteran testified that he had never been told that he had 
glaucoma, cataracts, or macular degeneration.  Tr. at 44.  He 
stated that he started forgetting things in service and that 
this worsened during service.  Tr. at25.  He testified that 
he felt that his memory was worse than others and he reported 
that he did things in service like laying something down and 
then being unable to find it and not doing what he set out to 
do.  Tr. at 38-40.  The veteran reported that he had been 
sent to a psychiatrist for treatment of his memory problem in 
service, however, he indicated that no physician had ever 
informed him that he had something wrong with his memory or 
that he had some abnormal condition that was manifested by 
memory loss that he had also had in service.  Tr. at 38-40.  

The veteran also testified that he had had gastroenteritis in 
service which began after he fell and injured himself during 
basic training and that he was treated for stomach problems 
on several occasions.  Tr. at 12, 13.  He reported that this 
became worse when he was stationed in Arizona, that he got 
sick with bad stomach pain in Mexico while on a weekend pass, 
and that he was hospitalized for about three or four weeks 
thereafter.  Id.  The veteran testified that he had pyorrhea 
in service, that his gums bled, and that he was given 
medication that was a clotting agent for this disorder.  Tr. 
at 25, 26.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service-connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9

38 C.F.R. § 4.149 provides that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. §§ 17.120 or 17.123 (1998).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.



Analysis

Eye Disorder

The veteran asserts that he sustained a head injury in 
service which caused decreased vision and that his current 
vision problems are directly related to service and the head 
injury incurred therein.  

The evidence shows that the veteran was noted to have 
decreased visual acuity and photophobia in service.  When he 
entered service his uncorrected distant vision was 20/20 on 
the right and 20/25 on the left and bilateral near vision was 
J-2.  The examiner noted that the veteran had defective 
vision and his physical profile was 2R for the eyes.  He 
reported that he had never had eye trouble or worn glasses 
and no eye abnormalities were noted.  A copy of the May 1968 
enlistment examination shows that the veteran was re-examined 
in August 1968 and that his left eye distant vision was 20/20 
and bilateral near vision was J-1 at that time.  In February 
1969, the veteran complained that his eyes watered and that 
he had mid-frontal pain, primarily with reading.  
Ophthalmoscopic examination y was normal; however, it appears 
that tinted glasses were prescribed for photophobia.  In 
April 1969 he complained of several symptoms which included a 
sensation like shade or darkness over his eyes, but there was 
no relevant impression.  

In June 1969 the veteran reported that he had been hit on the 
head the day before, but physical examination was 
"unremarkable" and there were no relevant complaints, 
findings, or diagnoses.  In October 1969 it was noted that 
the veteran was having vision problems and that, although 
glasses had been prescribed, the prescription was never 
filled.  At the November 1969 service discharge examination, 
the veteran's eyes, pupils, and ocular motility were found to 
be normal, as was an ophthalmoscopic examination.  Thus, no 
eye pathology was found.  Distant vision was 20/30 on the 
right and 20/40 on the left and both eyes were corrected by 
glasses to 20/25.  Near vision was J-5, corrected by glasses 
to J-4, bilaterally.  The veteran reported that he had had 
eye trouble and wore glasses, while denying a history of a 
head injury and periods of unconsciousness.

Treatment records from the veteran's service discharge to 
1985 show decreased vision, complaints of sensitivity to 
bright light, and complaints that his eyes felt tired.  In 
March 1981, more than 10 years after service, he sought 
treatment for a foreign body sensation in both eyes after a 
mirror broke showering him with glass.  There is no basis for 
relating that incident to service.  In October and November 
1983, following a cerebral concussion, his symptoms included 
photophobia, blurred vision, and vertigo and the pertinent 
diagnoses included post-traumatic syndrome and post-
concussion syndrome.  It appears that his complaints of 
photophobia and blurred vision were attributed to the recent 
concussion.  The post-service concussion was many years after 
service and any resultant eye problems would not be related 
to the veteran's remote service.  

At the July 1996 VA examination, the veteran reported that he 
had had decreased vision and occasional double vision since 
he incurred a concussion in 1987.  In any event, the examiner 
diagnosed refractive error, which is not a disability for 
compensation purposes, noting that the veteran's visual 
acuity with correction was 20/20.  The examiner also noted 
that the veteran's complaint of diplopia was correctable and 
that the eye examination was otherwise normal.  Thus, no eye 
pathology/disease/injury was found on the examination, 
including no underlying, pathologic cause of the complaint of 
diplopia.  

Although the veteran asserts that his vision decreased in 
service as a result of an inservice head injury, he is not 
shown to be qualified to express an opinion as to medical 
etiology.  Espiritu v. Derwinski,  2 Vet. App. 492 (1991).  
Although the service medical records show that in June 1969 
he reported that he had been hit on the head the day before, 
physical examination was "unremarkable" and there were no 
relevant, complaints, findings, or diagnoses.  At service 
discharge, the veteran denied a history of a head injury or 
periods of unconsciousness, and general eye and 
ophthalmoscopic examinations were both normal.  There simply 
is no competent evidence or opinion than the veteran 
sustained any eye disease or injury in service or that any 
in-service head injury resulted in a decrease in visual 
acuity or any other eye/vision problem.  Additionally, at the 
July 1996 VA examination the veteran reported decreased 
vision since a post-service concussion in 1987.  Therefore, 
the Board finds that the veteran did not incur an eye injury 
in service.  

Although refractive error was noted at enlistment, during 
service, and at discharge, service connection may not be 
allowed for refractive error of the eyes as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, 
para. 11.07.  Therefore, as refractive error is not a disease 
or injury, entitlement to service connection for refractive 
error on the basis of incurrence or aggravation is not 
permitted by law; thus, entitlement to service connection for 
refractive error must be denied.  38 C.F.R. §§ 3.303(c), 4.9; 
Sabonis. 

The veteran has testified that he had never been told that he 
had glaucoma, cataracts, or macular degeneration.  While his 
testimony is not competent evidence that he does not have 
those disorders, the record as a whole reflects no medical 
evidence of any eye disease or the residuals of an eye 
injury.  Despite the veteran's complaint of diplopia as noted 
on the last VA eye examination, the examiner found no 
underlying pathology or cause of diplopia and noted that it 
did not occur after vision was corrected.  In any event, 
there is no competent opinion or evidence that the veteran 
currently has a disorder related to service that results in 
diplopia.  In fact, the service medical records include no 
complaints, findings, or diagnoses of diplopia and a February 
1971 VA treatment record shows that the veteran did not have 
diplopia at that time.  The initial complaints of double 
vision are reflected in the July 1996 VA examination report, 
more than 25 years after service.  As there is no evidence of 
diplopia until many years after service and no competent 
medical evidence of a link between any current diplopia and 
service, the veteran has failed to submit a well-grounded 
claim for service connection for diplopia.  Therefore, 
entitlement to service connection for diplopia must be 
denied.  

Finally, the Board notes that the veteran was treated for 
photophobia on one occasion, in February 1969, during service 
and tinted glasses were prescribed.  However, there was no 
other evidence of this problem in service and the discharge 
examination included no reference to photophobia.  Although 
treatment records from service discharge to 1985 show that 
the veteran complained of sensitivity to light and 
photophobia, there is no evidence of complaints, findings, or 
diagnoses of photophobia since 1985, almost 15 years ago.  As 
there is no current competent evidence of photophobia, 
entitlement to service connection for photophobia is not 
warranted.  See Caluza; Degmetich v. Brown, 104 F. 3d 1328, 
1331-33 (1997) (holding that an award of service connection 
pursuant to 38 U.S.C.A. § 1131 requires proof of a current 
disability at the time of application); see also Gilpin v. 
West, 155 F.3d 1353 (Fed Cir 1998) (noting that "[a] current 
disability cannot exist without some evidence of its 
existence"; therefore, an award of service connection 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.304(f) 
requires proof of a "current disability" and "current 
symptomatology").  

Pyorrhea

In September 1998, the veteran testified that he had pyorrhea 
in service, that his gums bled, and that he was given 
medication.  The service medical records include an August 
1968 initial dental record, dated two days after entry on 
active duty, which shows that the veteran had moderate 
gingivitis and heavy calculus.  At the November 1969 
discharge examination, the veteran denied a history of severe 
tooth or gum trouble.  The examiner noted that the mouth was 
normal.  The summary of defects and diagnoses included no 
relevant findings or diagnoses.  The post-service evidence 
includes a December 1984 pre-op evaluation, which shows that 
his teeth were in poor repair.  At the April 1985 VA 
examination, the examiner noted that the veteran had good 
oral hygiene with no lesions.  

38 C.F.R. § 4.149 (1998) provides that periodontal disease 
(pyorrhea) is not a disabling condition, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.120, 
17.123 (1998).  Therefore, entitlement to service connection 
for pyorrhea for compensation purposes is not permitted.  As 
there is no basis in law or fact whereby the veteran may be 
awarded service connection for pyorrhea for compensation 
purposes, his claim for service connection for pyorrhea for 
compensation purposes must be denied as a matter of law.  See 
Sabonis.  

Gastroenteritis

The veteran and his representative have argued that service 
connection for gastroenteritis is warranted because the 
veteran was treated for this disorder on several occasions 
during service, that it was not acute and transitory, and 
that the records show it was determined to have been incurred 
in the line of duty. 

The Board acknowledges that the veteran was treated during 
service for multiple gastrointestinal problems, variously 
referred to as viral gastroenteritis, gastroenteritis, 
gastritis, questionable gastroenteritis, enteritis, and 
persistent gastroenteritis, and that a July 1969 service 
medical record notes that the enteritis was incurred in the 
line of duty.  However, the November 1969 service discharge 
examination revealed a normal abdomen and viscera, despite a 
history given by the veteran of stomach trouble.  The 
examiner only noted that the veteran reportedly had 
occasional stomach pain when "eating military food."

VA treatment records from May 1970 to June 1978 include no 
diagnoses of gastroenteritis.  The only relevant findings 
include a 1971 upper gastrointestinal series that did not 
show any abnormalities except a small diverticulum at the 
esophageal-gastric junction.  At the February 1972 VA 
examination, there was tenderness in the epigastrium and 
right upper quadrant and the veteran was noted to have 
"episodes of abdominal pain - sickle cell crisis!?!"  All 
other stomach, abdominal, and left side problems were 
determined to be attributable to his sickle cell trait and 
bleeding of the left kidney which was secondary to the sickle 
cell disease.

Although the veteran complained of stomach pain at an April 
1985 VA examination, there was no relevant diagnosis.  
Private treatment records dated from March 1978 to January 
1985 include no diagnoses of gastroenteritis.  These records 
show that the veteran complained of stomach, abdominal, 
flank, and chest pain and symptoms such as diarrhea, gas, 
nausea, vomiting, epigastric pain, and acid reflux.  However, 
these symptoms were found to be attributable to other, 
unrelated disorders such as right inguinal biopsy, phlebitis, 
cystitis, phleboliths, residuals of a concussion, viral 
syndrome, sickle cell trait, renal colic, urinary tract 
infection, kidney stones, left renal hematuria, chest wall 
pain, and questionable renal contusion. 

The Board notes that there is no current evidence of 
gastroenteritis.  VA outpatient treatment records dated from 
April 1995 to June 1996 show that the veteran was treated for 
gastroesophageal reflux disease and that he underwent surgery 
of the pancreas (pancreatectomy for benign cystadenoma) in 
March 1996.  After the March 1996 surgery, he complained of 
left upper quadrant pain, left flank pain, left chest and 
midsternal pain with swallowing, upper abdominal pain, 
indigestion, and bloating.  However, these complaints were 
primarily associated with pancreatic pseudocysts and related 
surgery or gastroesophageal reflux disease rather than 
gastroenteritis.  A May 1996 upper gastrointestinal series 
with small bowel follow through showed findings thought 
likely to be related to pancreatic surgery.  The June 1996 VA 
examiner noted that the veteran's abdominal pain was mostly 
epigastric and mid-sternal and that complete work-up was 
negative, with diagnoses of gastroesophageal reflux disease 
and status-post removal of cystadenoma of the pancreas with a 
distal pancreatectomy, from which the veteran had not 
completely recovered.  

The record includes no current findings or diagnoses of 
gastroenteritis.  In fact, it appears that there is no post-
service diagnosis of gastroenteritis; however, even if the 
1970 to 1985 private and VA treatment records did include 
evidence of gastroenteritis, a current diagnosis is required.  
See Caluza; Degmetich; Gilpin.  Although the veteran has 
complained of several symptoms, physicians have related these 
symptoms to other disorders, to include gastroesophageal 
reflux disease and the March 1996 pancreatic surgery.  
Therefore, there is no competent medical evidence that the 
veteran currently has gastroenteritis.  

The only evidence that the veteran currently has 
gastroenteritis consists of his and his representative's 
assertions.  However, as lay persons, they are not competent 
to make a medical diagnosis or determine the etiology of a 
medical disorder.  See Espiritu.  Because there is no current 
medical evidence of gastroenteritis, and because there is no 
competent medical evidence of a nexus between any current 
gastroenteritis, if present, and the veteran's service or his 
reported continuity of symptomatology since service, the 
claim for service connection for gastroenteritis is must be 
denied as not well grounded.  See Caluza, Degmetich; Gilpin.  

Memory Loss

The veteran asserts that he had memory loss in service which 
was related to a head injury incurred in service.  He 
reportedly did things in service such as laying something 
down and then being unable to find it and not doing what he 
set out to do.  

Although in June 1969 the veteran was seen for a complaint of 
having been hit on the head the previous day, no evidence of 
a head injury was found.  At the November 1969 service 
discharge examination, he denied a history of head injury, 
periods of unconsciousness, and loss of memory or amnesia.  
Examination of his head and psychiatric examination was 
normal, and the summary of defects and diagnoses included 
nothing relevant.  

The post-service records show that the veteran was 
hospitalized in October 1983 for a cerebral concussion and 
that he subsequently complained of many symptoms including 
loss of memory, short-term memory loss, and confusion about 
dates.  In December 1983, he complained of memory lapses 
since falling and incurring a concussion.  In December 1983 a 
neurologic examination was normal and he was oriented to his 
name, address, and where he was and where he worked.  The 
assessment included status post concussion, and questionable 
global amnesia episodes.  In May 1984, the veteran was in a 
motor vehicle accident which resulted in trauma to head and 
loss of consciousness, and in January 1985, he reported that 
he began having blackout episodes six months earlier, which 
consisted of loss of memory as to where he was or what he 
did.  However, a complete neurologic examination was 
unremarkable except for a suggestion of mild left-sided 
central facial weakness, and a December 1983 
electroencephalogram was normal.  In January and February 
1984 he reported symptoms that included short-term memory 
loss regarding names and numbers.  

At an April 1985 VA examination, the veteran complained of 
memory problems.  The examiner noted that the history of a 
fall down stairs two years earlier, followed by 
unconsciousness for three days, and amnesia for the event.  
However, on evaluation the veteran could recall two out of 
three objects after five minutes, and there was no relevant 
diagnosis.  At the July 1996 VA eye examination, the veteran 
reported that he had had decreased memory since his fall in 
1987.

The initial evidence of memory loss is in 1983, more than 10 
years after service, following a post-service cerebral 
concussion.  Additionally, the veteran has testified that no 
physician had ever informed him that he has something wrong 
with his memory, or that he has a current abnormal condition 
that is manifested by memory loss.  Lacking any medical 
evidence or opinion that the veteran currently has memory 
loss as a result of a service related disease or injury, the 
Board concludes that there is no competent medical evidence 
of a current disability manifested by memory loss or that any 
such memory loss, if present, is related to service.  The 
veteran is not competent to determine that any perceived 
memory problems signify an abnormal memory due to disease or 
injury; nor is he competent to relate any claimed disability 
manifested by memory loss to service.  See Espiritu, 2 Vet. 
App. at 494.  As there is no competent evidence of a current 
disability manifested by memory loss, entitlement to service 
connection for memory loss must be denied.  See Caluza; 
Degmetich; Gilpin. 

Where the claimant has failed to submit a well-grounded 
claim, VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997); Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 
1999).  The veteran has been informed of the elements 
necessary to complete his application for a claim for service 
connection for an eye disorder, gastroenteritis, memory loss, 
and pyorrhea for the purpose of VA medical treatment.  38 
U.S.C.A. § 5103(a) (West 1991); see Robinette v. Brown, 8 
Vet. App. 69 (1995); see also Isenhart v. Derwinski, 3 Vet. 
App. 177, 179-80 (1992) (VA has a duty to advise claimant of 
evidence required to complete application).  

The Board notes that the veteran has asserted that his 
complete service medical records and some post-service 
treatment records from the Greater Southeast Community 
Hospital dated prior to July 1978, have not been associated 
with the claims file.  However, any additional service 
medical records could not possibly show that he currently has 
pyorrhea, gastroenteritis, an eye disorder, or a disability 
manifested by memory loss.  He also reported that he received 
treatment for his "stomach" at the Georgetown University 
Medical Center from 1970 to 1996.  However, the Board notes 
that he has had numerous stomach problems and that he did not 
specifically state that this treatment was for 
gastroenteritis.  Additionally, in a February 1997, statement 
he reported that his stomach pain was the result of a 
pancreatic tumor (not gastroenteritis).  The veteran has also 
reported that he received treatment at the George Washington 
University Medical Center for eye problems and loss of memory 
from 1969 to 1996, indicating at his September 1998 hearing, 
that his eye disorder consisted of blurred and double vision 
and denying that he had been told he had glaucoma, cataracts, 
or macular degeneration, "or anything."  He has not 
indicated that the records from the George Washington 
University Medical Center would show treatment for any 
disorder other than refractive error or diplopia or that 
these records would provide a nexus between a current eye 
disability and service.  Finally, he testified that no 
physician had ever informed him that he had something wrong 
with his memory, or that he had some abnormal condition that 
was manifested by memory loss.  

Based on the aforementioned and the fact that the claims for 
service connection for gastroenteritis, diplopia, and memory 
loss are not well grounded, the Board finds that an attempt 
to obtain these records is not warranted as the veteran has 
not reported that they would well ground the claim.  There is 
no basis for speculating that the additional records would 
produce evidence of the missing current diagnosis, nexus, or 
continuity-of-symptomatology, necessary to well ground the 
claim.  See McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  


ORDER

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for pyorrhea of the gums is 
denied.

Entitlement to service connection for gastroenteritis is 
denied.

Entitlement to service connection for memory loss is denied.


REMAND

The veteran also asserts that service connection is warranted 
for residuals of a head injury, a pancreas disability, 
hypertension, and disorders of the neck, arms, shoulders, 
knees, hips, and feet.  

The veteran and his representative assert that the claims 
file does not include many of the veteran's service medical 
records, specifically records of treatment at the Walter Reed 
Army Medical Center in 1969.  After a thorough review of the 
record, the Board finds that there may be additional service 
medical records and that an attempt to obtain any is 
warranted.  

The representative also requested clarification of the reason 
for the veteran's early discharge from active duty.  The 
service medical records show that there were plans to 
medically board the veteran, but that it was determined that 
a Medical Board was not indicated.  July and August 1969 
mental hygiene clinic records show that the veteran had 
family problems which he felt required his presence at home, 
that he had been absent without leave, that he discussed the 
possibility of applying for a hardship separation, and that 
he had not secured the necessary statements to support his 
request for release.  

The veteran also contends that he was treated for many of the 
claimed disabilities within weeks after service and on 
several occasions within the first year after service at 
Greater Southeast Community Hospital (formerly known as 
Cafritz Memorial Hospital).  Although the claims file 
includes treatment records from that facility, the earliest 
such records are dated in March 1978, several years after the 
veteran's November 1969 discharge.  The RO requested the June 
1970 to "present" records from that facility in June 1978 
and, in January 1985, the representative requested records 
dated from 1970 to 1984.  However, in January 1985, the 
facility provided t records from July 1978 to March 1954, 
stating that "if the previous visits are necessary please 
feel free to write us again."  No further request was sent 
to the hospital for earlier records. 

The veteran testified that he has been treated by an 
orthopedic specialist (Dr. A.) and for "head problems" at 
the McGuire VA Medical Center in Richmond, Virginia.  In a 
June 1996 VA Form 21-4142, Authorization and Consent to 
Release Information to the VA, he reported that he had been 
treated at the VA hospital in Richmond, Virginia, from 1980 
to 1996.  The RO requested only the records since April 1996 
from this facility and it appears that some of the 1996 
records are not including among those received, specifically 
a report of VA treatment from March to May 1996 is missing 
pages 11 through 14.  Also on the June 1996 VA Form 21-4142, 
the veteran reported that he had been treated at the Perry 
Point VA Hospital in Perryville, Maryland from 1970 to 1977, 
and at the Washington, D.C. VA Hospital from 1969 to 1996.  
While some records have been obtained from these facilities, 
an attempt should be made to obtain any additional records. 

In the June 1996 VA Form 21-4142, Authorization and Consent 
to Release Information to the VA, the veteran also reported 
that he had been treated at several private medical 
facilities for disorders relevant to the current claims.  
Although some of the reported records have been obtained, 
others may be available.  

In the June 1996 VA Form 21-4142, the veteran also reported 
that he had been treated at Washington Hospital Center from 
1969 to 1996; at Georgetown University Medical Center from 
1970 to 1996; at Medic #1 Clinics in Fredericksburg and 
Spotsylvania from 1990 to 1996; at Rogers Memorial Hospital 
from 1970 to 1996; and at Hadley Memorial Hospital from 1970 
to 1996.  However, it is unclear whether any relevant 
disabilities were treated at these facilities and 
clarification is in order.  

In his May 1996 claim, the veteran reported that he had 
applied for Social Security Administration benefits in March 
1996.  It is necessary to obtain all relevant Social Security 
Administration records. 

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should attempt to obtain any 
additional service medical records, 
particularly those from the Walter Reed 
Army Medical Center, and to ascertain the 
reason for the veteran's early separation 
from service. It is noted that his SPN 
Code on his DD Form 214 is 46A and that 
Section 1 of Army Regulation 635-212 was 
referenced.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all treatment records not already 
on file from the VA Medical Center in 
Richmond, Virginia, dated from 1980 to 
present, to include the missing pages 11-
14 of the 1996 report already obtained; 
the Perry Point VA Hospital in 
Perryville, Maryland, from 1970 to 1977; 
the Washington, D.C. VA Medical Center 
from 1969 to present; Greater Southeast 
Community Hospital (formerly Cafritz 
Memorial Hospital) dated from 1969 to 
present; Humana Group Health Plan, Inc., 
from 1970 to present; George Washington 
University Medical Center from 1969 to 
present; the Greater Community Hospital 
from 1969 to present; Mary Washington 
Hospital from 1986 to present; Henrico 
Doctors Hospital from 1986 to present; 
Dr. E. Andre, Jr. from 1992 to present; 
Fredericksburg Orthopedic Associates from 
1988 to present; and Dr. W. Brickhouse 
and Health South Rehabilitation Hospital 
Center from January 1993 to present.  

4.  The RO should contact the veteran and 
ascertain whether he was treated for a 
relevant disorder at Washington Hospital 
Center from 1969 to present; at 
Georgetown University Medical Center from 
1970 to present; at Medic #1 Clinics in 
Fredericksburg and Spotsylvania from 1990 
to present; at Rogers Memorial Hospital 
from 1970 to present; or at Hadley 
Memorial Hospital from 1970 to present.  
If the veteran reports that he did obtain 
treatment at any of these facilities for 
a disability at issue, the RO should 
attempt to obtain all relevant records 
from these facilities after obtaining any 
necessary authorization.  

5.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claims for service connection for 
residuals of a head injury, a pancreas 
disability, hypertension, and disorders 
of the neck, arms, shoulders, knees, 
hips, and feet.  After obtaining any 
necessary authorization, the RO should 
attempt to obtain all identified evidence 
that has not already been obtained. 

6.  The RO should ensure that the 
aforementioned development has been 
completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Any indicated further development should 
also be conducted.  

7.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, including 38 C.F.R. § 3.306 
(1998), Caluza; Savage.  If the any 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the 
veteran's claims, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

